Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 17, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  158455                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158455
                                                                    COA: 336063
                                                                    Calhoun CC: 2011-003642-FC
  LEO DUWAYNE ACKLEY, a/k/a LEO
  DUANE ACKLEY, JR., a/k/a LEO
  DUWAYNE ACKLEY, II,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 2, 2018
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of People v McFarlane (Docket No. 158259) is pending on appeal before this Court
  and that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 17, 2019
           p1010
                                                                               Clerk